On Application for Rehearing
PER CURIAM.
In their application for a rehearing herein, appellants contend that, since the rendition of the judgment in the lower court, all of the off-site improvements described in the sale reconveying lots Nos. 19 and 20 have been completed.
In his answer to the application for a rehearing, appellee denies this contention and avers that the only improvements in place about these lots are those which were necessary for the builders (appellants) to reach the rest of the property which they purchased from appellee in order to develop same for sale. Appellee admits that the street and curb gutter bottoms are in place. He states that sidewalks have not been placed in front of the property, nor have gas and sewerage lines been run; that appellants are incorrect in contending that appellee has received the improvements called for.
Inasmuch as we have held that plaintiff cannot now exact, and defendants are released and relieved of, the obligation to install and furnish off-site improvements to plaintiff’s property/it would seem that, in the interest of justice, the rights of appellants to institute proceedings for the value of the work performed by them since the judgment was rendered in the lower court should be reserved to them.
It is therefore ordered that the rights of all parties, if any they have, of every nature and kind, be reserved to them, in any future proceedings which may be in*515stituted by appellants for the value of the work performed by them since the rendition of the judgment in the lower court in this cause.
Rehearing denied.